Exhibit 10.2





ADDITIONAL REVOLVING CREDIT AMENDMENT AND AGREEMENT


ADDITIONAL REVOLVING CREDIT AMENDMENT AND AGREEMENT dated as of May 4, 2020
(this “Agreement”), to the ABL CREDIT AGREEMENT dated as of May 31, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement” and, as amended and otherwise
modified by this Agreement, the “Amended Credit Agreement”), among US FOODS,
INC., a Delaware corporation (the “Parent Borrower”), the other Loan Parties
party thereto, each lender from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and ABL Collateral Agent (in
such capacities, the “Administrative Agent”).  Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Amended Credit Agreement. The rules of construction set forth in
subsection 1.2 of the Amended Credit Agreement shall apply to this Agreement
mutatis mutandis.


A.          The Parent Borrower has requested pursuant to subsection 2.6 of the
Credit Agreement to increase the aggregate amount of the Commitments in respect
of the Facility by $390,000,000 to an aggregate amount of $1,990,000,000.
 
B.          Each Increasing Lender (as defined below) has agreed to provide an
Additional Commitment on the Amendment Effective Date (as defined below) in the
amount set forth on Schedule 1 hereto opposite its name, in each case on the
terms and subject to the conditions set forth herein and in the Amended Credit
Agreement.
 
C.          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Additional Commitments.  (i) Effective as of the Amendment Effective
Date, each Person listed on Schedule 1 hereto (each, an “Increasing Lender” and
collectively, the “Increasing Lenders”) agrees that, on and as of the Amendment
Effective Date, the Commitment of such Increasing Lender shall increase by the
amount set forth opposite its name on Schedule 1 (the amount of such increase
being referred to herein as such Increasing Lender’s “Additional Commitment”). 
The parties hereto acknowledge and agree that: (a) the Additional Commitments
shall constitute Commitments in respect of the Facility, (b) the Commitment
Percentage of each Increasing Lender shall be calculated to include its
Additional Commitment and (c) any Additional Loans made by each Increasing
Lender pursuant to such Increasing Lender’s Additional Commitment shall be
included for purposes of calculating such Increasing Lender’s Aggregate
Outstanding Revolving Credit to the extent of such Additional Loan then
outstanding.
 
(ii) (a) Upon the effectiveness of the Additional Commitments, each Lender
immediately prior to such effectiveness will automatically and without further
act be deemed to have assigned to each Increasing Lender, and each such
Increasing Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations under the Amended Credit
Agreement in outstanding Letters of Credit and Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (x) participations under the Amended
Credit Agreement in Letters of Credit and (y) participations under the Amended
Credit Agreement in Swing Line Loans held by each Lender (including each such
Increasing Lender) will equal such Lender’s Commitment Percentage and (b) on the
Amendment Effective Date, each Increasing Lender shall make a Revolving Loan to
the Parent Borrower in such amount as determined by the Administrative Agent to
be necessary to ensure that all outstanding Revolving Loans shall be held by the
Lenders ratably in accordance with their new Commitment Percentages.  Revolving
Loans made pursuant to clause (b) of the preceding sentence shall be allocated
ratably to each outstanding Borrowing and shall bear interest at the same rates,
and have the same Interest Periods, as the Borrowings to which they are
allocated.



--------------------------------------------------------------------------------

 
SECTION 2. Additional Agreements. Effective as of the Amendment Effective Date,
the Parent Borrower further agrees with the Increasing Lenders as follows:
 
(i) Notwithstanding the limitations in the first proviso of subsection 7.6(b) of
the Amended Credit Agreement or otherwise, the Administrative Agent shall be
permitted to conduct at the expense of the Loan Parties, (x) one additional
appraisal for Inventory, (y) one additional appraisal for Transportation
Equipment, and (z) one additional field examination for Accounts, in each case
of the type contemplated by subsection 7.6(b) of the Amended Credit Agreement,
during the period commencing on the Amendment Effective Date and ending on the
first anniversary thereof.
 
(ii) The Parent Borrower shall furnish to the Administrative Agent for
distribution to the Lenders no later than Wednesday of each week commencing with
the first week beginning after the Amendment Effective Date and ending on or
prior to June 30, 2020, or if Wednesday is not a Business Day, the next
succeeding Business Day, a report on the Division Accounts as of the last
Business Day of the preceding week, substantially in the form of Exhibit A
hereto (each, a “Division Accounts Report”).
 
(iii) The Parent Borrower shall continue to deliver Borrowing Base Certificates
to the Administrative Agent in accordance with subsection 7.2(f) of the Amended
Credit Agreement no less frequently than monthly, notwithstanding that
subsection 7.2(f) of the Amended Credit Agreement may permit the Parent Borrower
to deliver Borrowing Base Certificates on a less frequent basis.
 
(iv) After June, 30, 2020, at any time that Excess Borrowing Base Availability
is less than 25% of the Line Cap for two consecutive Business Days, until Excess
Borrowing Base Availability is at least 25% of the Line Cap for 30 consecutive
days, the Parent Borrower shall furnish to the Administrative Agent for
distribution to the Lenders, no later than Wednesday of each week, or if
Wednesday is not a Business Day, the next succeeding Business Day, a Division
Accounts Report as of the last Business Day of the preceding week.
 
(v) Any default in the performance of any of the agreements contained in
clauses (ii), (iii) or (iv) hereof shall be deemed a failure to perform under
subsection 7.2(f) of the Amended Credit Agreement and shall be an Event of
Default in accordance with subsection 9.1(c) of the Amended Credit Agreement;
provided that notwithstanding the foregoing, the application of this clause (v)
may be waived with the consent of the Increasing Lenders providing Additional
Commitments representing more than 50% of the aggregate Additional Commitments.
 
(vi) RS Funding Inc. shall be merged with and into the Parent Borrower, with the
Parent Borrower as the surviving corporation, as evidenced by a certificate of
merger to that effect, no later than two Business Days after the Amendment
Effective Date (or such later date as the Administrative Agent in its sole
discretion may agree).
 
2

--------------------------------------------------------------------------------



(vii)  Any deposit account subject to a control agreement prior to or after the
Amendment Effective Date under the ABS Documents either (i) shall be terminated;
or (ii) shall be (a) retitled to show ownership of such deposit account by
Parent Borrower and (b) subject to the requirement of the Amended Credit
Agreement that all amounts on deposit therein are automatically transferred to
the Concentration Account or another deposit account subject to the control of
the Administrative Agent; in each case, no later than thirty days after the
Amendment Effective Date (or such later date as the Administrative Agent in its
sole discretion may agree).
 
SECTION 3. Representations and Warranties. The Parent Borrower and (as to
subsection 3(i) below) each other Loan Party hereby represents and warrants, on
the date hereof that:
 
(i) this Agreement has been duly authorized, executed and delivered by the
Parent Borrower and each other Loan Party, and this Agreement constitutes a
legal, valid and binding obligation of the Parent Borrower and each other Loan
Party, enforceable against the Parent Borrower and each other Loan Party in
accordance with its terms, except as such enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
such proceedings in equity or at law);
 
(ii) all representations and warranties set forth in Section 5 of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (in each case, except to the extent that any representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty was true and correct as of such earlier date);
 
(iii) no Default or Event of Default has occurred and is continuing; and
 
(iv) immediately prior to giving effect to the Additional Commitments, the
Parent Borrower is in compliance with subsection 8.1 of the Credit Agreement as
of the end of the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to subsection 7.1 of the
Credit Agreement.
 
SECTION 4. Effectiveness of this Agreement.  This Agreement shall become
effective at the time and on the date (the “Amendment Effective Date”) upon
which the following conditions precedent are satisfied (or waived by the
Increasing Lenders):
 
(i) the Administrative Agent shall have received a duly executed counterpart
signature page of this Agreement from each party hereto;
 
(ii) the Increasing Lenders shall have received the favorable opinion of
Cravath, Swaine & Moore LLP, special counsel to the Loan Parties, relating to
the execution, delivery and enforceability of this Agreement;
 
(iii) all amounts due or outstanding under the Credit and Security Agreement,
dated as of August 27, 2012 (as amended, restated, supplemented or otherwise
modified from time to time), among RS Funding Inc., the Parent Borrower, the
conduit lenders from time to time party thereto, the committed lenders from time
to time party thereto, the managing agents from time to time party thereto, and
Wells Fargo Bank, National Association, as administrative agent (other than
contingent obligations for which no claim has been made), shall have been paid
in full, all commitments thereunder terminated and all guarantees and liens
granted in connection therewith released, and the other ABS Documents shall have
been terminated in accordance with their terms;
 
3

--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have received:
 
(a) a copy of the resolutions or equivalent action of the Board of Directors of
each Loan Party authorizing, the execution, delivery and performance of this
Agreement, certified by the secretary, an assistant secretary or other
authorized representative of such Loan Party as of the Amendment Effective Date,
which certificate shall state that the resolutions or other action thereby
certified have not been amended, modified (except as any later such resolution
or other action may modify any earlier such resolution or other action), revoked
or rescinded and are in full force and effect;
 
(b) a certificate of each Loan Party, dated as of the Amendment Effective Date,
as to the incumbency and signature of the officers or other authorized
signatories of such Loan Party executing this Agreement executed by a
Responsible Officer or other authorized representative and the secretary, any
assistant secretary or another authorized representative of such Loan Party;
 
(c) copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Amendment Effective Date as complete and correct copies
thereof by the secretary, an assistant secretary or other authorized
representative of such Loan Party; and
 
(d) a certificate from the Parent Borrower, dated as of the Amendment Effective
Date, certifying as to the accuracy of the representations and warranties set
forth in clauses (ii), (iii) and (iv) of Section 3 hereof; and
 
(v) the Administrative Agent shall have received reimbursement of all reasonable
out-of-pocket expenses required to be reimbursed by the Loan Parties under the
Loan Documents to the extent invoiced at least three Business Days prior to the
Amendment Effective Date (or such later date as the Parent Borrower may
reasonably agree).
 
The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the Amendment Effective Date.
 
SECTION 5. Reference To And Effect Upon The Credit Agreement; Reaffirmation.
 
(i) From and after the Amendment Effective Date, (i) the term “Agreement” in the
Credit Agreement, and all references to such agreement in any other Loan
Document, shall mean the Amended Credit Agreement, and (ii) this Agreement shall
constitute a Loan Document for all purposes of the Amended Credit Agreement and
the other Loan Documents; provided that notwithstanding anything to the contrary
in the Amended Credit Agreement, the provisions of Section 2 hereof may be
amended, waived or otherwise modified by an instrument in writing signed by the
Parent Borrower and each of the Increasing Lenders.
 
(ii) Each Loan Party hereby acknowledges that it has read this Agreement and
consents to the terms hereof and further hereby affirms, confirms and agrees
that (i) notwithstanding the effectiveness of this Agreement, the obligations of
such Loan Party under each of the Loan Documents to which it is a party shall
not be impaired and each of the Loan Documents to which such Loan Party is a
party is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects, in each case, as amended hereby; and
(ii) its Guarantee of the Obligations, and the pledge of and/or grant of a
security interest in its assets as Collateral to secure the Obligations, all as
and to the extent provided in the Security Documents, shall continue in full
force and effect in respect of, and to secure, the Obligations and shall accrue
to the benefit of the Secured Parties (including the Increasing Lenders).
 
4

--------------------------------------------------------------------------------



(iii) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or any
other Secured Party under the Credit Agreement, the Amended Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement, the Amended Credit Agreement or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  This Agreement shall apply and be effective only with
respect to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.  This Agreement shall not extinguish the
Obligations for the payment of money outstanding under the Loan Documents or
discharge or release the Liens granted in any Security Document or any security
therefor or any guarantee thereof, and after giving effect to this Agreement,
the Liens and security interests for the benefit of the Secured Parties securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations.  This Agreement shall not constitute a
novation of the Obligations or any of the Loan Documents.  Except as expressly
set forth herein, nothing herein contained shall be construed as a substitution,
or a payment and re-borrowing, or a termination, of the Obligations outstanding
under the Loan Documents or instruments guaranteeing or securing the same, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith.
 
SECTION 6. Counterparts, Etc. This Agreement and any notices delivered under
this Agreement, may be executed by means of (a) an electronic signature that
complies with the federal Electronic Signatures in Global and National Commerce
Act, state enactments of the Uniform Electronic Transactions Act, or any other
relevant and applicable electronic signatures law; (b) an original manual
signature; or (c) a faxed, scanned, or photocopied manual signature.  Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature.  The Administrative Agent reserves the
right, in its sole discretion, to accept, deny, or condition acceptance of any
electronic signature on this Agreement or on any notice delivered to the
Administrative Agent under this Agreement.  This Agreement and any notices
delivered under this Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.  Delivery of an executed counterpart
of a signature page of this Agreement and any notices as set forth herein will
be as effective as delivery of a manually executed counterpart of the Agreement
or notice. This Agreement shall constitute the request of the Parent Borrower
and the Additional Revolving Credit Amendment contemplated by subsection 2.6 of
the Amended Credit Agreement.
 
SECTION 7. Governing Law; Jurisdiction; Etc.  The provisions of
subsections 11.12, 11.13 and 11.15 of the Credit Agreement shall apply to this
Agreement, mutatis mutandis.






[Signature Pages follow]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.



  US FOODS, INC.                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          




  BAY-N-GULF, INC.                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          




  E & H DISTRIBUTING, LLC                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          




  FRESH UNLIMITED, INC.                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          




  GREAT NORTH IMPORTS, LLC                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          









[Signature Page to the Additional Revolving Credit Amendment]




--------------------------------------------------------------------------------

    




  TRANS-PORTE, INC.                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          

 

  US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio       Title: Chief Financial
Officer          

 








[Signature Page to the Additional Revolving Credit Amendment]



--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, ABL
Collateral Agent and Increasing Lender
               


By:
/s/ Hilda Carbajal
      Name: Hilda Carbajal       Title: Authorized Signatory
         

 








[Signature Page to the Additional Revolving Credit Amendment]



--------------------------------------------------------------------------------






  BANK OF AMERICA, N.A., as Increasing Lender                


By:
/s/ Andrew J. Heinz
      Name: Andrew J. Heinz       Title: Senior Vice President
         

 








[Signature Page to the Additional Revolving Credit Amendment]



--------------------------------------------------------------------------------




  CITIBANK N.A., as Increasing Lender                


By:
/s/ Brendan Mackay
      Name: Brendan Mackay       Title: Vice President & Director
         

 








[Signature Page to the Additional Revolving Credit Amendment]

 

--------------------------------------------------------------------------------




  FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Increasing Lender                


By:
/s/ Mark Pienkos
      Name: Mark Pienkos       Title: Managing Director
         

 








[Signature Page to the Additional Revolving Credit Amendment]



--------------------------------------------------------------------------------




  TRUIST BANK, as successor by merger to SunTrust Bank, as Increasing Lender    
           


By:
/s/ Joseph A. Massaroni
      Name: Joseph A. Massaroni       Title: Director
         

 








[Signature Page to the Additional Revolving Credit Amendment]



--------------------------------------------------------------------------------


SCHEDULE 1


 
ADDITIONAL COMMITMENTS




Lender
Commitment Increase
Wells Fargo Bank, National Association
$120,000,000.00
Bank of America, N.A.
$75,000,000.00
Citibank N.A.
$75,000,000.00
Fifth Third Bank, National Association
$60,000,000.00
Truist Bank
$60,000,000.00
Total
$390,000,000.00





 

 

